DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2020 has been entered.
 
Status of the Claims
This action is in response to papers filed 28 September 2020 in which claims 1 and 7 were amended and claim 46 was canceled. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 30 March 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection are discussed.
Claims 1-4, 6-7, 10-13, 22-23, 26, 27-30 are under prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, 10-13, 22-23, 26, 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to define:
an electrode activation substrate comprising dielectrophoresis (DEP) electrodes at a surface of said substrate, wherein each said electrode is configured to be selectively activated and deactivated; 

Applicant points to paragraphs 47-53 and figures 4 A-B for support of the newly defined invention.   The cited passages and the specification define a first and second electrode (404/410) having electrode regions (414) on the electrode surface which is illuminated with a light pattern to form the electrode regions (e.g. ¶ 49-52).  
s (i.e. multiple electrodes) at a surface of the substrate…each electrode configured to be activated.   The specification defines an electrode surface comprising electrode regions, patterned by illumination and regions of electrode are activated by illumination.  The specification does not describe or illustrate the substrate having multiple electrodes.
Therefore the amendments appear to introduce subject matter that was not described in the originally filed specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10-13, 22, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lueerssen et al (2012/0156675, published 21 June 2012) in view of  . 
Regarding Claim 1, Lueerssen teaches a process of capturing nucleic acids from single cell, the method comprising placing individual cells in individual compartments, lysing the cells to release contents, capturing released contents via the lid (capture object) and removing the captured contents from the compartment (e.g. ¶ 174-181, ¶ 216-234).
Lueerssen teaches the microfluidic device comprises a plurality of isolation chambers connected to fluidic channel and further teaches the device provides diffusion into the cell chamber and prevents inter-well contamination (i.e. mixing) but the reference is silent regarding an inlet and outlet.
Lueerssen further teaches the device includes one or more electrodes and light source to move and/or lyse cells (¶ 113-114) but is silent regarding an electrode surface and DEP. 
However, microfluidic devices for single-cell analysis comprising fluidic ports and DEP electrodes were well-known in the art as taught by Wu.
Wu teaches the device comprising an electrode surface for isolation of single cells and ports for fluidic transport from the inlet to outlets (e.g. ¶ 156-159) wherein DEP electrodes enable sorting, manipulation and characterization of a large number of single cells in parallel (e.g. ¶ 153-155). 
Additionally, Jen teaches a flowcell having a flow channel fluidically connected to a plurality of single-cell chambers wherein the flowcell has an inlet and outlet for introducing and removing fluids from the isolated chambers (see Fig. 1 and related text).  

	Regarding Claims 2-4, Lueerssen teaches the cells are selected via sorting and moved into isolation chambers wherein the sorting involves testing/separating red blood cells (e.g. ¶ 152-153).  Wu also teaches the cells are sorted and selected based on desired characteristic (e.g. ¶ 38).
	Regarding Claims 6-7, Wu teaches the sorting utilizes light by directing a pattern of light across the photoconductive surface to dielectrophoretically sort and transport selected cells without cell damage (e.g. ¶ 38-39).   
	Regarding Claims 10-11, Lueerssen teaches each single cells are captured for analysis (e.g. ¶ 28). Wu teaches manipulation, characterization and trapping of single cells (e.g. ¶ 153-155). Jen teaches the microfluidic device wherein the chamber diameter (20 µm) and cell diameter (10 µm) in combination with flow rate (4 µl/min) provides most of the chambers with single cells for lysis (Abstract, Fig. 3 and related text). 
	Jen does not specifically teach that each (i.e. every) chamber comprises a single cell but the reference clearly provides guidance as to increasing the percentage with single cells (e.g. § 2.3).
	One of ordinary skill would have reasonably followed the procedure of Jen to optimize the flow rate and cell chamber diameter based on cell diameter and desired 
It is noted that In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 states where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum by routine experimentation.  
	Regarding Claim 12, Lueerssen teaches lysis via electromagnetic energy, electroporation or temperature (e.g. ¶ 118-119).
	Regarding Claim 13, Lueerssen teaches lysing individual cells e.g. using a laser to lyse single cells (¶ 118).
	Regarding Claim 22, Lueerssen teaches lysing individual cells within the compartments, capturing mRNA within the compartments, and removing the captured mRNA from the compartments (e.g. ¶ 174-181).
	Regarding Claims 27-28, Lueerssen teaches the cells are cultured prior to lysis (¶ 178).  Jen teaches HeLa cells which are cultured in a culturing pen, transferred into one of the cell chambers and lysed (§2.2-2.3).
Regarding Claim 29, Lueerssen teaches lysing individual cells within the compartments, capturing mRNA within the compartments, and removing the captured mRNA from the compartments (e.g. ¶ 174-181).




Claims 1-4, 6-7, 10-13, 22-23, 25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lueerssen et al (2012/0156675, published 21 June 2012) in  as applied to Claim 1 above and further in view of Hunicke-Smith et al (2015/0141261 which is a 371 of WO 2013/188872 filed 17 June 2013 and having support to provisional application 61/660370 filed 15 June 2012) and Rumble et al (PLOS, Computational Biology, May 2009, 5 (5)(e10000386): pages 1-11).
	Regarding Claims 1-4, 10-13, 22-23, 25, 27-30, Lueerssen, Wu and teach the method of Claims 1-4, 6-7, 10-13, 22, 27-29 as discussed above but are silent regarding the identifier and memory device as defined by Claims 23, 25 and 30.
However, Hunicke-Smith teaches a similar method for single cell isolation and lysis wherein a barcoded primer added to the immobilized mRNA (e.g. Example 8) and further teaches sequence analysis using Short Read Mapping Package software (SHRIMP) (Example 2, ¶ 70) which clearly suggests that a memory device, such as a computer, is used to store and analyze sequence data as defined by Claims 23 and 30.   
Furthermore, Rumble teaches SHRIMP mapping wherein a memory device is utilized and optimized to facilitate sequence analysis (e.g. page 6, left column, “Running time analysis” and page 8, right column, first full paragraph).  Therefore it would have been obvious to the ordinary artisan that the method of Hunicke-Smith utilized a memory device for processing sequence data as claimed.   Furthermore, the artisan would have reasonably utilized the barcoded primers of Hunicke-Smith with the method of Lueerssen for the well-known benefit of multiplexed sample tracking as desired in the art (e.g. Hunicke-Smith, Abstract, ¶ 40-41).

Response to Arguments
	Applicant argues that none of the previously cited references teach the DEP substrate as newly claimed. 
	The argument has been considered but is not deemed sufficient to overcome the rejection set forth above.   It is maintained that the invention as claimed would have been obvious in view of the prior art.

Conclusion
	No claim is allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634